Case 6:19-cv-00012-JDK-JDL Document 49 Filed 05/06/20 Page 1 of 3 PageID #: 1437



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 ELI DOMINIC EDWARDS,                             §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §
                                                            Case No. 6:19-CV-12-JDK-JDL
                                                  §
 MICHELLE LASTRAPES, ET AL.,                      §
                                                  §
        Defendants.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Eli Dominic Edwards, an inmate proceeding pro se, filed the above-styled

 and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to

 United States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On March 2,

 2020, the Magistrate Judge issued a Report and Recommendation (Docket No. 44)

 recommending that Plaintiff’s amended complaint be dismissed with prejudice. Id. at 15.

 Plaintiff filed objections on April 29, 2020. Docket No. 48.

        Plaintiff objects only to the Magistrate Judge's “dismissing the Eighth Amendment

 claims against Defendants.” Id. at 1. Plaintiff first objects that he did not voluntarily consent to

 having the Magistrate Judge conduct any matters in his lawsuit. But a district court judge

 may refer pretrial and preliminary matters to a Magistrate Judge to issue a Report and

 Recommendation or pretrial order, for which no consent is required. See Newsome v. E.E.O.C.,

 301 F.3d 227, 230 (5th Cir. 2002). Plaintiff’s objection is therefore overruled.

        The remainder of Plaintiff’s objections are not specific objections to the Report. Plaintiff

 merely restates the allegations in his Amended Complaint. Frivolous, conclusory, or general

 objections need not be considered by the district court. See Nettles v. Wainwright, 677 F.2d 404,



                                             Page 1 of 3
Case 6:19-cv-00012-JDK-JDL Document 49 Filed 05/06/20 Page 2 of 3 PageID #: 1438



 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by Douglass v. United Servs. Auto.

 Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).             Further, Plaintiff does not dispute the

 Magistrate Judge’s proper conclusions that (1) Plaintiff is barred by the Eleventh

 Amendment from suing Defendants in their official capacities for money damages, see Oliver

 v. Scott, 276 F.3d 736, 742 (5th Cir. 2002); (2) Plaintiff has failed to state a claim against

 Defendant Pace, see Hunt v. Pierson, No. 6:15cv559, 2016 WL 1357913, at *4 (E.D. Tex. Jan. 14,

 2016) (“[T]he Fifth Circuit has upheld this Court’s dismissal of medical claims against Practice

 Manager Pace with the explanation that she was just an administrator and plaintiff had not shown

 that she had any role to play in providing medical treatment.”); and (3) Plaintiff has failed to state

 a claim for deliberate indifference against Defendants in their individual capacities, see Gobert v.

 Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (“Unsuccessful medical treatment, acts of

 negligence, or medical malpractice do not constitute deliberate indifference, nor does a

 prisoner's disagreement with his medical treatment, absent exceptional circumstances.”).

        Having made a de novo review of the objections raised by Plaintiff to the Magistrate

 Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

 Judge are correct and Plaintiff’s objections are without merit. The Court therefore adopts the

 findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

        Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

 44) be ADOPTED. It is further

        ORDERED that Plaintiff’s suit is DISMISSED WITH PREJUDICE pursuant to 28

 U.S.C. § 1915A(b)(1).




                                              Page 2 of 3
Case 6:19-cv-00012-JDK-JDL Document 49 Filed 05/06/20 Page 3 of 3 PageID #: 1439


         So ORDERED and SIGNED this 6th    day of May, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                   Page 3 of 3
